PER CURIAM.
Appellant seeks to set aside a conviction of a violation of § 838.011 Fla.Stat. F.S.A. [bribery statute], and urges that the information upon which he was tried was insufficient in law and that the evidence submitted by the State failed to establish his guilt.
 A. review of the record on appeal discloses that the information was sufficient to charge the statutory crime of bribery, and fairly apprised the appellant with the nature of the offense with which he was charged. See: State v. Brock, Fla.App.1958, 106 So.2d 607. Further, the evidence of guilt offered by the State is sufficient to sustain the judge’s refusal to grant a new trial. See: Parker v. State, 1940, 142 Fla. 210, 194 So. 484; Beck v. State, 1940, 142 Fla. 524, 195 So. 143. Therefore the conviction and sentence is affirmed.
' Affirmed.